Cite as 2016 Ark. 316


                SUPREME COURT OF ARKANSAS

                                                Opinion Delivered September 15, 2016
        IN RE ARKANSAS SUPREME
        COURT BOARD OF CERTIFIED
        COURT REPORTER
        EXAMINERS




                                       PER CURIAM


       Honorable Brad L. Karren of Bentonville, Circuit Judge, 19th West Judicial Circuit,

is appointed to the Arkansas Supreme Court Board of Certified Court Reporter Examiners

for a three-year term expiring on September 15, 2019. The court thanks him for his

willingness to serve on this important board.

       The court expresses its gratitude to outgoing member Judge Richard N. Moore of

Little Rock, whose term has expired, for his years of valuable service to this board.